Exhibit 10.1

February 25, 2011


Dear Anand:

This letter sets forth the teens of our agreement regarding a transition of my
employment with Alaska Communications Systems Group, Inc., ("ACS or "Company")
(which includes all subsidiaries, affiliates, etc.). In exchange for the
promises and valuable consideration described in this letter agreement, which
both parties agree are sufficient, ACS and I have agreed to certain amendments
to my Employment Agreement dated December 31, 2008 (the "Agreement"), which are
set forth in this letter.

As I complete the term of my employment agreement, in order to facilitate a
smooth and orderly transition in leadership, I am resigning my position as
Executive Vice President and Chief Financial Officer ("CFO") of ACS effective
April 1, 2011. I will continue to be employed by ACS until April 30, 2011 in a
transition officer role, in which I will provide transition assistance as
reasonably requested by the new CFO, with no other members of management or
employees reporting to me, except that I will be provided reasonable
administrative assistance as necessary to fulfill my transition duties. In
addition, I will continue to be available as a consultant up through June 30,
2011. To be clear, my consultancy services may be provided by phone, email or in
person, and only to the extent it is reasonable and requested by the CFO.
Notwithstanding the change in my position and duties, I will continue to be paid
the same Base Salary through April 30, 2011, at which time the Agreement will
terminate. In addition, I agree to execute a consultancy agreement with ACS
covering the period May 1, 2011 through June 30,2011 for additional transition
services in exchange for a lump-sum payment of one hundred thousand dollars
($100,000.00) payable within 30 days of the conclusion of my consultancy.

I understand that this letter shall not be a basis for, nor will I otherwise be
eligible for, and ACS shall not be obligated to pay, any Severance Payments,
Benefits or Amounts of any kind or amount (other than standard employee plan
benefits which are generally available to all ACS employees, subject to the
teens of those respective plans). In this regard, my resignation as CFO and my
change in position to a transition officer and consultant are completely
voluntary on my part and are designed to establish a smooth transition in
leadership. Therefore, I agree to waive, relinquish and release all claims for
Severance Benefits or Payments of any kind whatsoever as against ACS or its
Board of Directors, including but not limited to any benefits in connection with
a termination "Without Cause," resignation for "Good Reason," or any "Change in
Control" benefits as those terms are described in the Agreement or in any ACS
severance policy. This waiver and release specifically includes all severance
claims or causes of action that I may now have or have ever had against the
Company, or which may arise from or relate to changes in my position with the
Company or my termination of employment as provided in this letter.

On other matters, I agree that, on or prior to April 1, 2011, I will execute a
general form of Officer's Release in which I will agree to be bound by the
standard form release language and the non-compete, non-solicitation and
non-disparagement provisions as set forth in the ACS 2010 Officer Severance
Policy. The Company will provide me with a written form agreement




--------------------------------------------------------------------------------



for these purposes within fifteen (15) days of both parties' execution of this
letter agreement. Finally, I agree to cooperate fully with the Company in the
future in response to reasonable requests for information, affidavits,
depositions, testimony or other assistance concerning the business, or in
connection with any regulatory or other reviews or investigations or the defense
or prosecution or any claims, which are now in existence or which relate to
actions or events taking place while I was employed by the Company, and includes
taking such other actions as may reasonably be requested by the Company or its
counsel to effectuate the foregoing. My cooperation shall be provided without
the necessity of any subpoenas, and the Company agrees to reimburse me for
reasonable, out-of-pocket travel, hotel and meal expenses incurred in connection
with providing such cooperation at the Company's request.

This letter sets forth the entirety of our agreement and supersedes any
contemporaneous or prior discussions, understandings or agreements as to its
subject matter. Both parties acknowledge and agree that the terms of this letter
have been freely negotiated between them, that both parties have had ample
opportunity to consult with their respective attorneys and have been fully
advised as to its contents; and, accordingly, this letter shall not be subject
to any presumptions or rules of construction in favor or against either party's
position. Except as amended by this letter agreement, which amendment shall
control, all other provisions of the Agreement shall remain in full force and
effect in accordance with their terms.

Upon my signature and counter-signature by ACS, below, this letter shall be
deemed a fully executed amendment to my December 31, 2008 Employment Agreement
and is binding on both parties.


Thank you,

/s/ David Wilson
David Wilson

Accepted and Agreed to by:




_________________
[Name]
[Title]
Alaska Communications Systems Group, Inc.



DATE ACCEPTED by ACS: _________________




